NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10185

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00312-KJD

 v.

HECTOR DELGADO-ZUNIGA,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Hector Delgado-Zuniga appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

being a deported alien found unlawfully in the United States, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Delgado-Zuniga argues that his within-Guidelines sentence is substantively

unreasonable because his personal circumstances warranted a below-Guidelines

sentence and his 2003 felony conviction, which triggered an enhancement under

U.S.S.G. § 2L1.2(b)(2)(B), was so stale as to render the Guidelines range

unreasonable. The district court did not abuse its discretion. See Gall v. United

States, 552 U.S. 38, 51 (2007). The court explicitly considered Delgado-Zuniga’s

mitigating arguments and imposed a within-Guidelines sentence that – unlike the

sentence in United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009) –

properly reflects the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Delgado-Zuniga’s numerous prior removals from the

United States and his failure to be deterred by a lengthy prior sentence for illegal

reentry. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    18-10185